EXHIBIT 10.4



Certain identified information has been excluded from the exhibit because it is
both not material and would likely cause competitive harm to the registrant if
publicly disclosed. Such exclusions have been marked with a [****].















SECOND AMENDMENT TO PRIVATE LABEL CREDIT CARD PROGRAM AGREEMENT



This Second Amendment (“Second Amendment”) to that certain Private Label Credit
Card Program Agreement dated June 29, 2018 is made and entered into effective
this 23rd day of October, 2020 (“Second Amendment Effective Date”) by and
between Victoria’s Secret Stores, LLC (“Victoria’s Secret”), VS Service Company,
LLC by change of name and organizational form from L Brands Direct Marketing,
Inc., and L Brands Direct Fulfillment, LLC by change of organizational form from
L Brands Direct Fulfillment, Inc. (collectively referred to as “Direct”), and
VSPR Store Operations, LLC by change of name from Puerto Rico Store Operations,
LLC (“Puerto Rico”) (“Victoria’s Secret,  Direct,  and Puerto Rico collectively
hereinafter referred to as “VS”) and Comenity Bank (“Bank”) (VS and Bank are
referred to collectively as  the “Parties”).



WHEREAS, VS and Bank entered into that certain Private Label Credit Card Program
Agreement dated June 29, 2018 (the “Agreement”);



WHEREAS, the Agreement provides that the Bank will convert the Credit Cards to
Chip Cards once VS has completed the necessary upgrade of its POS systems to
accept such cards;



WHEREAS, the Parties desire to use services and network provided by Mastercard
International Inc. (“Mastercard”) to facilitate Chip Card transactions and
enable certain digital functionality as described herein; and



WHEREAS, VS and Bank desire to add and change terms to the Agreement as set
forth in this Second Amendment to accommodate these Program enhancements.



NOW, THEREFORE, for good and valuable consideration, the sufficiency of which
has been agreed upon by the parties, VS and Bank agree to supplement and amend
the Agreement with the following terms applicable to the utilization of the
Mastercard services and private label network to facilitate Chip Card
transactions and enable certain related digital functionality:



1.     Definitions. Each term used herein which is not defined in this Second
Amendment shall have the meaning assigned to such term in the Agreement. The
following definitions shall apply for the purposes of this Second Amendment:



“Digital Payment Application” means an end-user mobile application for the Plan
that: (a) operates with an Enabled Wallet and has been approved by VS and the
applicable Enabled Wallet Provider; (b)

Page 1 of 9



CONFIDENTIAL AND PROPRIETARY INFORMATION

VS and Comenity Bank Second Amendment

--------------------------------------------------------------------------------

enables the Digitization Enablement Services to provision a Credit Card to the
Cardholder’s mobile device; (c) can only be used to initiate contactless and
DSRP Transactions payment transactions through the Plan; and (d) is in
compliance with the applicable Mastercard Requirements.  



“Digitization Enablement Services” has the meaning set forth in Section 3.



“DSRP Implementation” means a software application that (a) complies with
Mastercard’s Digital Secure Remote Payment specifications; (b) is either
implemented on VS’ e-commerce website or otherwise allows a Cardholder to use a
Token within an Enabled Wallet to initiate a payment transaction with VS through
the Plan without requiring the Enabled Wallet to interact with an NFC or
RFID-enabled point-of-sale device or other physical device (a “DSRP
Transaction”); and (c) enables DSRP Transactions solely with VS.



“DSRP Transaction” has the meaning set forth within “DSRP Implementation” above.



“Enabled Wallet” means any digital wallet that complies with all applicable
Mastercard Requirements and is approved by Mastercard, Bank and VS for use in
the Plan.



“Enabled Wallet Provider” means a Person to whom Mastercard has licensed the
applicable documentation so that such Person may develop and provide an Enabled
Wallet.



“M/Chip” means a payment application that Mastercard deems to be compatible with
its published specifications.



“M/Chip Card” has the meaning set forth in Section 3.



“M/Chip Digital Specifications” means the specification documents relating to
the digital Services and provided or made available to VS by Bank on behalf of
Mastercard from time to time.



“M/Chip Manuals” means the documents relating to the Services and provided or
made available to VS by Bank on behalf of Mastercard from time to time.



“Marketing Materials” means all publicly released materials, digital or
tangible, that market, promote or otherwise publicly refer to a Party or its
products or services, including banner advertisements and promotional emails.



“Networks” means Visa Incorporated, Visa Europe, American Express Company,
PayPal, Inc., JCB Co. Ltd., China Union Pay Company Ltd., Discover Financial
Services, FireEye, Inc., Fair Isaac Corporation (FICO), any payment network, any
financial institution which provides credit card, debit card, or payment card
authentication services, any other third Person that provides credit card, debit
card, or payment card authentication services, any other person or entity that
Mastercard from time to time determines to be  included under this definition,
and each of the foregoing Persons’ Affiliates, joint ventures, successors, and
assigns.  



“Mastercard Property” means (a) the Digitization Enablement Services, the
Mastercard Requirements, the Tokens, Mastercard’s Marketing Materials,
Mastercard’s Trademarks, and Mastercard’s Confidential Information; (b) all
other products, services, documentation, software, know-how, and technology
owned or used by Mastercard; (c) any derivative works, improvements and

Page 2 of 9



CONFIDENTIAL AND PROPRIETARY INFORMATION

VS and Comenity Bank Second Amendment

--------------------------------------------------------------------------------

modifications made to any of the foregoing by Mastercard or its licensors or on
its or their behalf, regardless of whether based upon feedback, information or
materials provided by VS or any other Person.



“Mastercard Requirements” means the Mastercard Private Label Rules, M/Chip
Digital Specifications and the M/Chip Manuals provided to VS by Bank on
Mastercard’s behalf in connection with the services, as amended or supplemented
by Mastercard in its sole discretion.



“PVL” Mastercard Private Label Program’s transaction authorization and
settlement functionality.



“Token” means a numeric value generated by the Digitization Enablement Services
that, for purposes of the Plan:  (a) is a surrogate for a Credit Card; (b) is
issued in compliance with the EMVCo EMV Payment Tokenization Specification
Technical Framework Version 2.0, as amended from time to time; (c) passes the
basic validation rules for a primary account number (PAN), including the Luhn
Formula for Computing Modulus 10 Check Digit; and (d) can be used only in
payment transactions initiated from an Enabled Wallet for payment through the
Plan.



“Trademarks” means trademarks, service marks, trade names, trade dress, logos,
corporate names, domain names, and other indicia of origin.



2.     2019/2020 Chip Card Reissue.  Pursuant to Section 2.1(d) of the
Agreement, VS represents that it has completed the necessary upgrade of its POS
systems to accept EMV-enabled Credit Cards with an embedded microchip in order
to support a conversion of the Credit Cards to M/Chip Cards. For avoidance of
doubt, M/Chip Cards are Credit Cards as defined in the Agreement and references
to Credit Cards shall include M/Chip Cards.



3.     Mastercard Services and Specifications.    VS and Bank desire to use
Mastercard’s services in support of the following enhancements to the Plan: i)
use of the PVL; ii) developing and issuing an EMV-enabled Credit Card with an
embedded microchip that is compatible with Mastercard’s specifications (“M/Chip
Card”); iii) tokenization services enabling the M/Chip Card to be digitized and
provisioned into a digital wallet (“Digitization Enablement Services”); and iv)
enabling the ability to accept digital wallet payments within the VS mobile
application (“Digital Secure Remote Payments” or “DSRP”) (M/Chip Card,
Digitization Enablement Services and DSRP are collectively, the “Services”).
Bank agrees to enter into a licensing and services agreement with Mastercard to
obtain the necessary rights and service commitments to implement the Services.



3.1     VS and Bank shall comply with the Mastercard Requirements as applicable
to implement and maintain the Services.



3.2     VS will take the actions and implement the capabilities necessary to
implement and maintain the Services.  See the VS PLCC Angel Card Embedded Chip
Project – High Level Scope/Processes Review and Bank Implementation Guide
attached hereto as Addendum A and incorporated herein by reference.



4.     Digitization Enablement Services



4.1     The Digitization Enablement Services (as more fully described in the
Mastercard Requirements) include the following: (a) routing data in support of
provisioning flows for M/Chip Cards (including user identification and
verification); (b) generating Tokens, designating Tokens to M/Chip Card, and

Page 3 of 9



CONFIDENTIAL AND PROPRIETARY INFORMATION

VS and Comenity Bank Second Amendment

--------------------------------------------------------------------------------

provisioning Tokens to Enabled Wallets; (c) managing delivery of M/Chip Card
art; (d) Token mapping; (e) crypto validation; (f) customer service tools; and
(g) routing instructions to Enabled Wallets based on Mastercard and Bank events
(e.g., lifecycle management events, such as Token suspensions and
deactivations). Notwithstanding anything to the contrary in this Second
Amendment, M/Chip Cards will be enabled for provisioning into only those digital
wallets approved by Bank and VS in writing.



4.2     Token Issuer Data. VS and Bank agree that Mastercard may deliver the
following transaction-specific information to the user interfaces of Enabled
Wallet Providers for payment transactions executed through the Plan, such
information may include, but is not limited to, the following: recordId,
transactionIdentifier, transactionType, amount, currencyCode,
authorizationStatus, transactionTimestamp, merchantName, merchantType,
merchantPostalCode, and tokenUniqueReference.



5.     DSRP Implementation



5.1     VS acknowledges that in order to accept remote payment transactions
initiated by a Digital Payment Application (i.e., transactions where the Credit
Card or an Enabled Wallet is not physically present, such as in-app, online, and
other e-commerce transactions), VS must have DSRP Implementation enabled.  



5.2     VS agrees to: a) use the Mastercard Requirements solely to develop DSRP
Implementations for use in the Plan, and b) use such DSRP Implementations solely
for the purpose of authorizing DSRP Transactions made through the Plan.  



6.     Plan Trademarks.  For purposes of the utilization of the Mastercard
services and private label network to facilitate M/Chip Card transactions and
enablement of certain related digital functionality VS hereby grants to Bank, as
of the Second Amendment Effective Date, a nonexclusive, worldwide, limited,
nontransferable license, to copy, distribute, display, and use VS’ Trademarks
designated by VS to Bank for use in the Plan, and agrees that Bank may
sub-license those rights as needed to Mastercard and Enabled Wallet Providers,
solely as outlined below:



6.1     As described in the Mastercard Requirements, including for purposes of
providing the Digitization Enablement Services, including the right to display
VS Trademarks as part of images of an M/Chip Card that has been provisioned into
an Enabled Wallet and on the user interface of Enabled Wallets.



6.2     Solely with advance written permission from VS, for Mastercard to
promote, market, or otherwise describe Mastercard’s tokenization, credentialing,
and digital payments capabilities in any Marketing Materials, including for the
purpose of identifying the Plan as a program that uses such technology and
services.



VS retains all rights in and to its Trademarks and all goodwill associated with
use of the Trademarks shall inure solely to VS’ benefit.  Any permitted use of
VS’ Trademarks will comply with all written trademark usage guidelines provided
by VS to Bank.   VS shall have the right, in its sole and absolute discretion,
to refuse any proposed use of its Trademarks in or on any M/Chip Card, M/Chip
Card image, Enabled Wallet, promotional or marketing materials or otherwise;
provided, however, that no reasonable use consistent with this Second Amendment
as required for providing the Digitization Enablement Services, as stated in
Section 6.1 above, will be refused. VS acknowledges that such a refusal may
preclude VS’ utilization of the Mastercard services that are the subject of this
Second Amendment.  Bank shall cease all use of the Name Rights licensed pursuant
to this Second Amendment upon the termination of this Second Amendment for any
reason unless Bank retains the Accounts after termination of the Second
Amendment, in which case Bank may use such Name Rights

Page 4 of 9



CONFIDENTIAL AND PROPRIETARY INFORMATION

VS and Comenity Bank Second Amendment

--------------------------------------------------------------------------------

solely in connection with the administration and collection of the balance due
on the Accounts (or as otherwise provided for in the Agreement).



7.     Branding and Marketing.



7.1     VS and Bank shall ensure that no M/Chip Cards, Enabled Wallet created
pursuant to Section 5 or any Digital Payment Application shall bear any
Mastercard, Cirrus, Maestro, or other Trademark owned or used by Mastercard.



7.2.     VS and Bank shall ensure that no M/Chip Cards issued or used in the
Plan pursuant to this Second Amendment shall bear the Trademark or functionality
of any Networks.



8.     Mastercard Exclusivity for the Services.   As of the Second Amendment
Effective Date and solely as it relates to the licenses granted to Bank by
Mastercard for sub-license under this Second Amendment, VS: (a) shall use the
Digital Payment Application only for the Plan; (b) shall not obtain any
tokenization, provisioning, or similar services for the Plan from any Networks;
and (c) shall not use in connection with the Plan any Trademark associated with
any Networks.  The limitations and restrictions set forth in this Section 8
shall cease to apply upon expiration or termination of this Second Amendment.



9.     Restrictions.  Except as specifically set forth in this Second Amendment
and then only for use in connection with the Plan, VS shall not, and shall not
permit any Person to:  a) alter, enhance, modify, or create derivative works of
any portion of the Digitization Enablement Services, Mastercard Requirements, or
M/Chip Cards; b) use the Digitization Enablement Services, any Enabled Wallet
created pursuant to Section 5, any Digital Payment Application, any DSRP
Implementation, the Mastercard Requirements, or any component of any of the
foregoing; c) use the M/Chip Cards or M/Chip Manuals without the prior written
consent of Bank (after Bank obtains consent from Mastercard); or d) distribute,
license, offer to sell, sell, supply, or otherwise provide, demonstrate, make,
use, exploit, or otherwise transfer or disclose any portion of the Digitization
Enablement Services, any Enabled Wallet created pursuant to Section 5, any
Digital Payment Application, any DSRP Implementation, or Mastercard Requirements
to any third Person.



10.     Changes to Services and Mastercard Requirements.  Mastercard may make
global changes to the Digitization Enablement Services and Mastercard
Requirements from time to time.  Provided that such changes are applicable to
all similar network participants, Bank and/or VS may be required to implement
changes to their systems in order to continue to use the Digital Payment
Applications or the Digitization Enablement Services as part of the Plan.  When
such changes occur, Bank will notify VS within a commercially reasonable time of
Mastercard’s disclosure of the changes to Bank.  Each party shall be responsible
for any costs incurred by it as a result of implementing any required changes.



11.     Mastercard’s Proprietary Rights.   VS acknowledges and agrees that
Mastercard owns and shall retain all right, title, and interest, including all
intellectual property rights, in and to the Mastercard Property.  If any right,
title, or interest arises or vests at any time in VS to the Mastercard Property,
VS shall irrevocably assign to Bank all such right, title and interest in the
Mastercard Property (and Bank shall thereafter assign all such rights to
Mastercard).  VS shall not use any Mastercard Property or other information
provided by Mastercard to dispute or contest the validity of Mastercard’s
intellectual property or other rights in the Mastercard Property.  



Page 5 of 9



CONFIDENTIAL AND PROPRIETARY INFORMATION

VS and Comenity Bank Second Amendment

--------------------------------------------------------------------------------

12.     Interchange; Fees Assessed by Others.  Bank shall not [****] shall be
responsible for any fees which may be charged by Mastercard, its acquirer or any
other third parties such as third party encryption or tokenization providers
(which shall not be [****]).



13.     Chargebacks.  Notwithstanding Sections 12.4 and 12.5 of the Operating
Procedures, provided that Credit Cards are EMV chip-enabled, Bank will not
charge Company back for the following reasons when an EMV chip-enabled Credit
Card is properly inserted in-store at POS to process the transaction or when an
M/Chip Card is properly used via an Enabled Wallet either in-store at POS or on
any VS website or mobile application: [****].  Bank will not charge Company back
for the [****].



14.     Discontinuation of PVL.  In the event Mastercard discontinues
availability of PVL generally or for the parties specifically, or the parties
otherwise mutually agree to discontinue utilization of PVL, prior to such
discontinuation of PVL the Parties shall either implement functionality to
enable utilization of Bank’s traditional method for authorization and settlement
of private label purchases as originally contemplated by the Agreement or
utilize another mutually agreed upon private label network.  In the event of any
such discontinuation of PVL by Mastercard, each party shall bear its own costs
and expenses associated with the change, except that the Parties shall [****]
the Plan expenses and costs incurred and documented by Bank related to the
change in the card network, including the reissuance of the Credit Cards and any
related changes to Forms. Notwithstanding the foregoing, if Mastercard
discontinues the availability of PVL to the Parties specifically as the result
of Bank’s or VS’ negligent non-compliance with the Mastercard Requirements or
the M-Chip Agreement (whether directly in the case of Bank, or through the
flow-through terms as set forth in this Second Amendment in the case of VS),
then the non-compliant Party shall bear all reasonable Plan expenses and costs
incurred and documented by the other Party related to the change in the card
etwork, due to the discontinuation of the Mastercard PVL, including the
reissuance of the Credit Cards and any related changes to Forms.



15.     Operating Procedures.  In addition to the provisions of Section 3.2, VS
shall comply with all Mastercard Requirements applicable to utilization of
Mastercard’s PVL and provision of the Digitization Enablement Services, and
subject to Section 13, comply with Bank’s Operating Procedures.



16.     Merchant Identification Numbers.  Prior to VS’s utilization of the
Mastercard PVL, VS shall furnish to Bank a complete and accurate list of
Merchant Identification Number(s) associated with Purchases to be made hereunder
and, thereafter, VS shall provide not less than ten (10) days’ written notice to
Bank prior to any changes to such Merchant Identification Numbers. To the extent
VS is unable or fails to provide the Merchant Identification Numbers, Bank shall
be excused from its obligation to make any payments or award any reward credits
that are dependent upon an accurate accounting of Net Sales, or the
identification of Purchases, associated with those Merchant Identification
Numbers not provided. VS shall be solely responsible for reporting complete and
accurate Merchant Identification Numbers to Bank.



17.     Confidentiality.  Any information that would qualify as Confidential
Information of Mastercard shall be considered Bank Confidential Information
pursuant to Section 10.17 of the Agreement.  The confidentiality obligations of
Section 10.17 shall not apply to the extent Bank is required to report
Confidential Information to a Card Network by such Card Network’s applicable
rules and regulations.



18.     Term and Termination. This Second Amendment shall be effective as of the
Effective Date and shall terminate on the earlier of: (i) the termination of the
Agreement, or (ii) the termination of the Mastercard M/Chip Technology Licensing
& Digital Technology and Services Agreement for Private Label

Page 6 of 9



CONFIDENTIAL AND PROPRIETARY INFORMATION

VS and Comenity Bank Second Amendment

--------------------------------------------------------------------------------

Issuers between Mastercard and Bank, dated [****] (the “M/Chip Agreement”) which
has an initial term of [****] calendar years.  



19.     Subcontractors.  VS and its Participating Affiliates shall be
responsible for the acts and omissions of each of its and their agents,
employees, and subcontractors related to such party’s performance in connection
with this Second Amendment to the same extent as if such party’s actions were
those of VS or its Participating Affiliate.



20.     Disclaimer of Warranties.     BANK MAKES NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, AND NON-INFRINGEMENT
WITH RESPECT TO THE MASTERCARD PROPERTY.  THE M/CHIP CARDS AND THE MASTERCARD
PROPERTY, INCLUDING THE DIGITIZATION ENABLEMENT SERVICES, ARE PROVIDED BY
MASTERCARD (VIA BANK) “AS IS”, WITH ALL FAULTS, KNOWN AND UNKNOWN.  EXCEPT AS
SPECIFICALLY SET FORTH HEREIN TO THE CONTRARY VS ASSUMES THE ENTIRE RISK ARISING
OUT OF ITS USE OF AND/OR RELIANCE ON THE MASTERCARD PROPERTY, THE M/CHIP CARDS
AND ANY DSRP IMPLEMENTATION.



21.     Royalties.  With regard to [****] on a daily basis each Business Day.  
With regard to [****].



22.     Miscellaneous.



22.1     Except as expressly provided herein, all terms and conditions of the
Agreement shall remain in full force and effect and shall apply to the subject
matter of this Second Amendment. Wherever possible, the terms of this Second
Amendment shall be read in such a manner as to avoid conflict with the Agreement
but, in the event of an unavoidable conflict, the terms of this Second Amendment
shall control over the terms and conditions of the Agreement solely with respect
to the Services described in this Second Amendment.



22.2     This Second Amendment may be executed in counterparts, both of which
shall constitute one and the same instrument.





Page 7 of 9



CONFIDENTIAL AND PROPRIETARY INFORMATION

VS and Comenity Bank Second Amendment

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment in
manner and form sufficient to bind them as of the date first above written.



COMENITY BANK











By: /s/ Gregory Opincar





Title: Chief Financial Officer





Date: October 22, 2020





























VICTORIA’S SECRET STORES, LLC



VS SERVICE COMPANY, LLC







By: /s/ Timothy Faber



By: /s/ Timothy Faber

Title: SVP, Treasurer



Title: SVP, Treasurer

Date: October 23, 2020



Date: October 23, 2020

























VSPR STORE OPERATIONS, LLC



L BRANDS DIRECT FULFILLMENT, LLC







By: /s/ Timothy Faber



By: /s/ Timothy Faber

Title: SVP, Treasurer



Title: SVP, Treasurer

Date: October 23, 2020



Date: October 23, 2020







Page 8 of 9



CONFIDENTIAL AND PROPRIETARY INFORMATION

VS and Comenity Bank Second Amendment

--------------------------------------------------------------------------------

LIST OF ADDENDUMS



Addendum A

VS PLCC Angel Card Embedded Chip Project – High Level Scope/Processes Review and
Bank Implementation Guide

Page 9 of 9



CONFIDENTIAL AND PROPRIETARY INFORMATION

VS and Comenity Bank Second Amendment

--------------------------------------------------------------------------------